﻿First of all, let me say how very pleased I am to
congratulate you sincerely, Sir, on behalf of the
delegation of the Kingdom of Morocco, on your
election to preside over the fifty-second session of the
General Assembly — an election that is a token of
consideration for your political experience and great
competence.
It is also a pleasure for me to salute you, Sir, as
the representative of the friendly country of Ukraine,
which has solid ties of friendship and full cooperation
with the Kingdom of Morocco. I am convinced that
your vast experience and excellent command of
11


international affairs will guarantee the success of our
debates and will lead our session to results that open up
new prospects of peace, cooperation and prosperity.
I should like to take this opportunity to express to
the outgoing President, Mr. Razali Ismail, the
representative of the friendly country of Malaysia, our
respect and gratitude for his efforts and for having
successfully guided the work of our previous session.
I should also like to extend to the new Secretary-
General of the United Nations, Mr. Kofi Annan, my most
sincere congratulations on the confidence placed in him
by virtue of his election as Secretary-General, which
crowns many years of competent management and
tireless effort within the context of the United Nations.
His election also reaffirms the deep consideration in
which the friendly country of Ghana is held.
Since our last session, the world has been
experiencing a period of various political and economic
interaction which, unfortunately, has not lived up to
mankind's aspirations for bringing the international
community closer to tranquillity, security and peace.
International relations indeed continue to be fraught with
various tensions and disturbances. Thus, on the
international scene, new conflicts have emerged which
threaten the security, stability and sovereignty of peoples.
Given these challenges, we believe that those
problems which emerge in the international arena today
can be resolved only through international efforts under
the auspices of the United Nations. In this context, we
applaud the efforts made by the Secretary-General to
reform and restructure the United Nations and improve its
working methods in accordance with the requirements of
this age. In the same way, we reaffirm our support for all
of these efforts aimed at strengthening our Organization
and enhancing its effectiveness to allow it to carry out its
mission in full, in accordance with the provisions of the
Charter.
We firmly believe that the aims of any reform
designed to restructure the Organization and rationalize
its expenditures can be attained only if due account is
taken of the interests of the developing countries and,
above all, if reform provides for a solution to their
economic and social problems as well as the provision of
material and technical means required for these ends.
With regard to enlargement of the Security
Council, we would like to stress the need for consensus
and the achievement of balanced and equitable
representation of all continents, in particular since the
conditions in which United Nations bodies, including
the Security Council, were established have now
disappeared. The world is now witnessing profound and
swift changes which force us to reconsider the
composition and role of the Security Council to make it
a genuinely effective instrument which is not subject to
objectives and interests which contravene the Charter.
The international community welcomed with
optimism the peace process which began in the Middle
East on the basis of agreements reached between the
parties concerned. However, the interruption of this
peace process, as a result of the violation by the
Government of Israel of all previous commitments and
the contravention of all obligations and rules of
international conduct now threaten to wipe out all
previous efforts to strengthen the foundations for peace
in the region.
The violation by the Government of Israel of its
commitments was illustrated by its decision to resume
its settlement policy and to alter the cultural
characteristics and demographic composition of East
Jerusalem. This decision is in violation of previous
agreements with the Palestinian side. This unilateral and
illegitimate decision is also a blatant violation of the
Fourth Geneva Convention, which forbids occupation
authorities from effecting any changes in the territories
under their control.
Israel, which is still persisting in its refusal to
implement Security Council resolutions 242 (1967), 338
(1973) and 425 (1978), has once again brought about
an escalation of tension in southern Lebanon, and is
continuing to ignore the Syrian proposals to resume
negotiations from the point at which they were broken
off.
Our vision emanates from our conviction that
peace in the region cannot endure or achieve its goals
except through equitable treatment which guarantees the
mutual interests of all parties and in the context of a
region free from weapons of mass destruction.
Convinced as we are of the need to pursue peace
efforts, and conduct this process in accordance with the
legal framework laid down for it, we would like to
stress the need to honour all the obligations stipulated
12


in the agreements signed, and the adherence to credibility
in dealings based on such agreements, which will lead to
peace and security for all the peoples of the region, and
allow the Palestinian people to exercise their right to self-
determination and establish their independent State with
Al-Quds as its capital.
In this framework, the international community
should take the necessary measures to make Israel respect
and implement Security Council resolutions.
The stability of the Middle East requires the
establishment and consolidation of security in the Gulf
region. We deplore the sufferings of the Iraqi people,
who are living in extremely harsh conditions as a result
of the economic embargo which has been imposed on
them for many years now, and we reaffirm that the
implementation of Security Council resolution 986 (1995)
on “oil for food” is a first step towards lifting the
embargo imposed on the Iraqi people. We look forward
to the day in the near future which will mark the end of
that suffering and the return of Iraq to the exercise of its
rights as a member of the Arab family of nations and an
active and constructive member of the international
community.
Morocco, as a part of the Arab Maghreb region,
takes a special interest in the existing dispute between the
Libyan Arab Jamahiriya and certain western countries
because of its negative impact on the regional situation
and on the brotherly Libyan people.
Thus, we call for a favourable response to the
initiatives undertaken by the Libyan Arab Jamahiriya and
the flexibility it has demonstrated, and the efforts exerted
by the Arab Maghreb Union, the League of Arab States,
the Organization of the Islamic Conference and the Non-
Aligned Movement with a view to lifting the sanctions
imposed on Libya.
Morocco, which has closely followed the
development of the situation in Bosnia and Herzegovina
and has contributed, along with other members of the
international community, to the initiatives proposed by
the chair of the Organization of the Islamic Conference,
and through participation of Moroccan military units in
the Implementation Force and Stabilization Force,
expresses its satisfaction at the progress made in the
implementation of the military and civilian aspects of the
Dayton Accord, and stresses the need to pursue efforts to
ensure its full implementation with a view to establishing
the legitimate rights of the people of Bosnia and
Herzegovina and to contribute to the reconstruction of
the country through provision of the requisite means as
agreed by the conferences of donor countries.
As an African nation, and given its age-old and
varied relations with other African countries, and
furthermore conscious of its obligations to Africa,
Morocco expresses deep concern about the deterioration
of the political, economic and social conditions in many
parts of that continent.
Morocco follows with deep concern the
persistence of instability in some parts of Africa, and
reaffirms its determination to support and enhance the
efforts of the international community to find
appropriate and lasting solutions to crises.
On the other hand, the woeful economic situation
in Africa is a source of concern for the international
community. This situation is particularly reflected in the
weak participation of the continent in world trade and
in an increase in its debt burden. It is also reflected in a
chronically inadequate infrastructure, a serious
deterioration in social and health conditions, and,
despite the stringent structural reforms introduced by
African countries, by the paucity of foreign investment.
In this context, we welcome the initiative taken by
Portugal to convene a European-African summit
meeting to consider these conditions in the continent
and to seek appropriate solutions. We consider that this
initiative reflects the awareness of the European Union
in respect of its responsibilities with regard to Africa.
Morocco therefore proposes the convening of a
ministerial meeting to prepare for that summit.
Similarly, the Security Council's initiative calling for
the convening of a special meeting at the foreign
ministerial level to consider the situation in Africa
attests to the degree of concern of the international
community with regard to the gravity of that situation.
In its relations with all other African countries,
Morocco has always adopted policies aimed at effective
cooperation, taking into consideration the priorities and
the basic needs of our partners.
As a consequence of the profound changes that
affected the world economy after the Second World
War, it has become current knowledge that the world is
today characterized primarily by the globalization of the
economy. However, the new challenge which faces the
international community today lies in coping with
13


economic and social development issues in all their
dimensions, and doing so in harmony with our efforts to
achieve peace and security.
The liberalization of world markets and the
globalization and comprehensiveness of the world
economy have led to a noticeable increase in the volume
of trade and financial flows. However, this has not eased
the marginalization of developing countries or reduced
their debt burden.
Morocco, which has been following with interest the
activities of the World Trade Organization (WTO),
considers that liberalization of trade must be basically
aimed at correcting existing discrepancies and at
narrowing the gap between developed and developing
countries.
We hope that the second WTO conference, due to
take place in Geneva, will provide a new opportunity for
the international community which leads to consolidating
the bases and rules governing multilateral relations, and
to taking decisions likely to reconcile the imperative for
trade liberalization and the requirements of development,
while responding to the aspirations of developing
countries by allowing them, if necessary, to adopt
protectionist trade measures.
With regard to the question of the Sahara, Morocco,
which cooperated with Mr. James Baker as soon as he
was appointed Personal Envoy of the Secretary-General
for Western Sahara, hopes that the results achieved will
allow for the implementation of the United Nations
settlement plan. In this regard, Morocco, which took the
initiative of proposing a referendum in 1981, stresses
once more its readiness and desire to cooperate with the
United Nations for the achievement of this objective.
The most important achievement of the international
community in this century, to which we soon bid
farewell, was the end of colonialism in almost all regions
of the world. In the past few months, the world has
witnessed the return of Hong Kong to its parent country,
the People's Republic of China, and Macao will also be
so returned in 1999. In the light of the example of Hong
Kong and the plans for the future of Macao, logic now
dictates the elimination of all remaining pockets of
colonialism throughout the world.
Here I am referring in particular to the Moroccan
cities of Sebta and Melilla and the islands adjacent to
them, which remain under Spanish domination. Morocco
has always believed in the virtues of dialogue as a
civilized way of reaching a final settlement to the
problem of Sebta and Melilla so as to enable Morocco
to regain its sovereignty over those territories while
guaranteeing Spain's interests. It was in this context that
His Majesty King Hassan II took the initiative in
calling for the setting up of a Moroccan-Spanish unit to
consider a final solution to this question. This initiative
implies a greater rapprochement between the two
countries, whose impact would spread to wider and
more comprehensive fields.
Humankind is still committed to the noble
purposes laid down in the Charter of our Organization.
It is therefore incumbent upon us to pursue efforts
aiming at the furtherance of those purposes so that,
together, in a spirit of confidence and renewed hope,
we may bring about a better future for all of
humankind.










